Citation Nr: 1729558	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  10-34 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a rating in excess of 10 percent for bilateral hearing loss, to include whether the reduction from 30 percent to 10 percent effective October 1, 2009, was proper.


ORDER

The reduction of the rating for bilateral hearing loss from 30 percent to 10 percent, effective October 1, 2009, was proper, and entitlement to a disability rating in excess of 10 percent for bilateral hearing loss is denied.


FINDINGS OF FACT

1.  The September 2008 rating decision that assigned an evaluation of 30 percent effective March 15, 2008 was based upon the inaccurate application of 38 C.F.R. § 4.86.

2.  The most probative evidence of record demonstrates that the Veteran's bilateral hearing loss has been manifested by no more than Level II hearing loss in the left ear and Level XI hearing loss in the right ear.


CONCLUSIONS OF LAW

1.  The September 2008 rating decision that granted a 30 percent evaluation for bilateral hearing loss contained clear and unmistakable error (CUE), and the reduction of the rating from 30 percent to 10 percent, effective October 1, 2009, was proper.  38 U.S.C.A. §1155 (West 2014); 38 C.F.R. §§ 3.105, 3.344(c), 3.2600(e), 4.85, 4.86, Diagnostic Code (DC) 6100 (2016).

2.  The criteria for a rating in excess of 10 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.85, 4.86, DC 6100 (2016).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran served on active duty from June 1975 to March 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which reduced the rating for bilateral hearing loss from 30 percent to 10 percent, effective from October 1, 2009.  

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Veteran was informed of the proposal to reduce his benefits in the February 2009 rating decision, which contained the reason for the proposed reduction.  The proper notice procedures were observed.  

The Veteran contends that the reduction from a 30 percent rating to a 10 percent rating for his bilateral hearing loss was improper because his condition had not improved, and in fact had worsened.  The Veteran's representative argues that the Veteran's subjective complaints merit a higher rating than is dictated by the rating schedule.  In this case, the reduction was not because of improvement in the condition.  The RO reduced the Veteran's assigned rating because there was clear and unmistakable error (CUE) in the September 2008 rating decision that assigned the evaluation of 30 percent in that the RO incorrectly applied 38 C.F.R. § 4.86. 

Previous determinations which are final and binding, including decisions of degree of disability, will be accepted as correct in the absence of CUE.  Where evidence establishes such error, the prior decision will be reversed or amended.  For the purposes of authorizing benefits, the rating or other adjudicative decision which constitutes a reversal of a prior decision on grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  Except as provided in 38 C.F.R. § 3.105 (d) and (e), where an award is reduced or discontinued because of administrative error or error in judgment, the provisions of § 3.500(b)(2) will apply.  38 C.F.R. § 3.105(a).

For CUE to exist, (1) "[e]ither the correct facts, as they were known at that time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied," (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question. Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14   (1992)).

Errors constituting clear and unmistakable error "are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  Russell, 3 Vet. App. at 313.  "It must always be remembered that [clear and unmistakable error] is a very specific and rare kind of 'error.'"  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

The first question before the Board is whether the RO's finding of CUE in the September 2008 rating decision was correct.  The Board must then determine whether the evidence of record demonstrates that a rating in excess of 10 percent for bilateral hearing loss is appropriate.

In this case, 38 C.F.R. § 4.86(a) states that when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table Via, whichever results in the higher numeral.  Each ear will be evaluated separately.  According to 38 C.F.R. § 4.86(b), when the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  

The July 2008 VA examination, which was the basis of the September 2008 rating decision, indicated that the Veteran's right ear puretone threshold values were 70 decibels at 1000 Hertz, 95 decibels at 2000 Hertz, 105+ decibels at 3000 Hertz, and 95 decibels at 4000 Hertz, resulting in an average of 91 decibels.  The left ear puretone threshold values were 25 decibels at 1000 Hertz, 50 decibels at 2000 Hertz, 70 decibels at 3000 Hertz, and 80 decibels at 4000 Hertz, resulting in an average of 56 decibels.  The Maryland CNC world list speech recognition score was 38 for the right ear and 100 for the left ear.  Therefore, application of 38 C.F.R. § 4.86(a) is appropriate for the right ear hearing loss, but is not appropriate for the left ear hearing loss.  The Board agrees that the RO's application of 38 C.F.R. § 4.86(a) to the Veteran's left ear hearing loss in the September 2008 rating decision was an incorrect application of the regulatory provisions.  

Evaluations of defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold as measured by puretone audiometric tests.  To evaluate the degree of disability resulting from service-connected hearing loss, the Schedule establishes eleven levels of impaired efficiency, numerically designated from Level I to Level XI.  Level I represents essentially normal hearing acuity for VA compensation purposes, with hearing loss increasing with each level to the profound deafness represented by Level XI.  38 C.F.R. § 4.85, Tables VI, VII.  

In this case, the July 2008 VA examination indicates that the left ear has Level I hearing loss under Table VI, which is different from the Level IV hearing loss erroneously assigned under Table VIa.  The right ear is assigned the more severe of either Level X hearing loss under Table VI, or Level IX hearing loss under Table VIa.  Under Table VII, the combination of Level I hearing loss in the left ear and Level X hearing loss in the right ear results in a 10 percent rating, which is the reduction proposed by the February 2009 rating decision that found CUE in the September 2008 rating decision.  The undebatable error of rating the Veteran's left ear hearing loss under Table VIa thus manifestly changed the outcome of the rating of the Veteran's bilateral hearing loss.  Therefore, the Board agrees that the determination that the September 2008 rating decision contained CUE was correct.  

The next question before the Board is whether the Veteran's bilateral hearing loss merits a rating in excess of 10 percent.  The Veteran contends that his hearing has worsened, and his representative argued in a July 2015 brief that his hearing loss affects his employment and that his subjective complaints merit a rating in excess of 10 percent even though he does not meet the schedular criteria for a higher rating.  The Board finds that the most probative evidence of record does not demonstrate that a rating in excess of 10 percent is warranted.

A July 2010 VA examination showed puretone threshold values in the left ear of 30 decibels at 1000 Hertz, 60 decibels at 2000 Hertz, 80 decibels at 3000 Hertz, and 90 decibels at 4000 Hertz, resulting in an average of 65 decibels.  Puretone threshold values in the right ear were 80 decibels at 1000 Hertz, 105 decibels at 2000 Hertz, 105+ decibels at 3000 Hertz, and 105 decibels at 4000 Hertz, resulting in an average of 99 decibels.  The speech recognition scores were 96 percent in the left ear and 0 percent in the right ear.  The Veteran reported difficulty hearing and understanding conversations while in meetings and in large rooms, and sometimes at home.  He stated that his right ear was much worse than the left ear.  According to the regulations, the left ear has Level II hearing loss.  The right ear has the most severe of either Level XI hearing loss under Table VI or Level X hearing loss under Table VIa.  Level II hearing loss in the left ear and Level XI hearing loss in the right ear results in a 10 percent rating under Table VII.  

Another VA examination was conducted in January 2013.  The Veteran described the impact of his bilateral hearing loss on his ordinary life as missing some parts of meeting with groups in large rooms, and requiring the television to be turned up.  The puretone thresholds of his left ear were 35 decibels at 1000 Hertz, 65 decibels at 2000 Hertz, 85 decibels at 3000 Hertz, and 90 decibels at 4000 Hertz, resulting in an average of 69 decibels.  His right ear puretone thresholds were 80 decibels at 1000 Hertz, 105 decibels at 2000 Hertz, 105+ decibels at 3000 Hertz, and 105 decibels at 4000 Hertz, resulting in an average of 99 decibels.  His speech recognition scores were 92 percent for the left ear and 26 percent for the right ear.  According to the rating schedule, he had Level II hearing loss in the left ear, and the more severe of either Level XI hearing loss (under Table VI) or Level X hearing loss (under Table Via) in the right ear.  Level II hearing loss in the left ear and Level XI hearing loss in the right ear results in a 10 percent rating under Table VII.

The most recent VA examination was conducted in October 2014.  The Veteran reported the impact of his hearing loss was problems hearing in meetings with more than two people, feeling that the television volume is too low at home, and his family complaining that he cannot hear behind him.  His left ear puretone thresholds were 40 decibels at 1000 Hertz, 70 decibels at 2000 Hertz, 85 decibels at 3000 Hertz, and 95 decibels at 4000 Hertz, resulting in an average of 73.  His right ear puretone thresholds were 75 decibels at 1000 Hertz, 100 decibels at 2000 Hertz, 105+ decibels at 3000 Hertz, and 100 decibels at 4000 Hertz, resulting in an average of 95.  The speech discrimination scores were 96 percent in the left ear and 30 percent in the right ear.  Therefore, the Veteran has Level II hearing loss in the left ear, and either Level XI (Table VI) or Level IX (Table VIa) hearing loss in the right ear, resulting a 10 percent rating under Table VII.

Although the Board recognizes the Veteran's assertion that his hearing has worsened since July 2008, the record does not reflect that it meets the schedular criteria for a rating in excess of 10 percent at any point during the period on appeal.  Therefore, the Veteran's claim must be denied.

The representative's argument that the Veteran's subjective complaints merit a higher evaluation than the rating schedule allows for essentially raises the issue of entitlement to an extraschedular rating.  The record does not reflect that the Veteran's bilateral hearing loss has reflected so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and/or frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b) (1).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.  

In this case, the schedular ratings are adequate.  Ratings in excess of those assigned are provided for certain manifestations of the disabilities at issue, but the medical evidence reflects that those symptoms are not present.  The Veteran's subjective complains are essentially inability to hear or understand speech or to hear other sounds in various contexts, which is contemplated by the schedular rating criteria.  Doucette v. Shulkin, 28 Vet. App. 366, 369 (Vet. App. 2017).  The record thus does not reflect that the Veteran exhibits symptoms that are beyond the scope of the functional impairment contemplated by the rating schedule.  Therefore, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's hearing loss disability, and there is no need to consider whether the Veteran's disability picture exhibits other factors such as marked interference with employment and/or frequent periods of hospitalization.

Neither the Veteran nor his representative has raised any other issue, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 
28 Vet. App. 366, 369-70 (Vet. App. 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


ATTORNEY FOR THE BOARD:	A. Budd, Associate Counsel

Copy mailed to: Disabled American Veterans
	
Department of Veterans Affairs


